DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1, 3-16, and 19-21 are pending in this application.

Cancellation of claim 2 is acknowledged; claims 17 and 18 already stand canceled.

Claims 19-21 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 June 2020.

Claims 6-8 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claims 1, 3-5 and 9-16 are examined.

Withdrawn Rejections
The rejection of claims 1-5 and 9-16 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to independent claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following rejection is newly added, as necessitated by Applicant’s amendment filed 16 February 2021:
Claims 1, 3-5, and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 as amended recites, “wherein the PVA coating is at least 85% hydrolyzed”; the claim also recites, “wherein the PVA coating is at least 99% hydrolyzed”.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following rejection is maintained, and is updated as necessitated by Applicant’s amendment filed 16 February 2021:
Claims 1-5 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2007/0003619, previously cited) in view of Frensch et al. (“Frensch”, US Patent 4,244,836, previously cited) and/or Lacz et al. (“Lacz”, US Patent 5,567,473).
prima facie case of obviousness exists.  See MPEP 2144.05 I.  Regarding amounts, Smith teaches the polymeric coating is between 0.1% and 200% of the weight of the core particle, or between 2% and 60% of the weight of the core particle (e.g., paragraph [0064]).  Thus, the coating is preferably between about 2% and about 37.5% of the microparticle, and the core particle is preferably between about 62.5% and about 98% of the microparticle.  These amounts overlap those of the claimed invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.  
Regarding claims 1 and 2, Smith teaches the actual sustained-release period for any given preparation of coated microparticles will depend upon various parameters of the microparticles, such as the permeability of the polymeric coating(s) to the active pharmaceutical ingredient, and the rate of degradation of the polymeric coating(s) (e.g., paragraph [0066]).  Smith does not specifically teach a degree of hydrolysis for the polyvinyl alcohol.  

Lacz is in the field of polyvinyl alcohol coatings (e.g., abstract; col. 2, lines 1-7).  Lacz generally teaches that polyvinyl acetate is formed by hydrolysis of vinyl acetate, and the more fully hydrolyzed polyvinyl alcohols have higher water and humidity resistance; a preferred material is a polyvinyl alcohol of about 99 percent hydrolysis (which would include amounts both at, and slightly above, 99%), as this material provides reduced oxygen permeability (e.g., col. 3, lines 56-63).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to utilize a polyvinyl alcohol coating which is at least 85% hydrolyzed (claim 1) or at least 99% hydrolyzed (claim 2) in the composition of Smith; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so because PVA coatings having a degree of hydrolysis of from 72 to 99 mol% for microparticles are already known, as taught by Frensch, and thus it would be within the purview of the skilled artisan to utilize a PVA coating with a degree of hydrolysis within said range, with a reasonable expectation of success.  Additionally or alternatively, more fully hydrolyzed polyvinyl alcohols are known to have a higher water and humidity resistance, and reduced oxygen permeability, as taught by Lacz, and characteristics relating to permeability and rate of degradation are known to affect sustained-release characteristics, as taught by Smith.  Therefore, the skilled artisan would find it obvious to utilize a PVA coating of about 99 percent hydrolysis, in order to extend the sustained release characteristics of Smith, due to the higher water and humidity resistance, and 
Regarding claims 3-5, Smith teaches the polymeric coatings can be cross-linked (e.g., paragraphs [0035], [0071]), and can be heated to temperatures between 100°C and 200°C for periods between 1 sec. and 160 hours (e.g., paragraph [0076]).
Regarding claim 9, Smith exemplifies PVA of molecular weight of 124 kDa (e.g., paragraph [0106]).
Regarding claim 10, Smith exemplifies PVA of molecular weight of 124 kDa (e.g., paragraph [0106]), and also teaches various changes in form and details may be made without departing from the spirit and scope of the invention (e.g., paragraph [0112]), but does not specifically teach a molecular weight of 140-190 kDa.  However, Lacz is in the field of polyvinyl alcohol coatings (e.g., abstract; col. 2, lines 1-7), and generally teaches that the molecular weight average may vary between above 13,000 and up to 200,000, with higher molecular weight materials having increased water resistance.  Lacz teach teaches a preferred material has been found to be a medium molecular weight polyvinyl alcohol of about 99 percent hydrolysis (e.g., col. 3, lines 56-66).  Therefore, it would be within the purview of the skilled artisan to vary the molecular weight of the polyvinyl alcohol coating of Smith to a broader molecular weight range, including 140-190 kDa, with the reasonable expectation that said molecular weight would have a slower 
Regarding claims 11-13, it is noted that, since the composition of the prior art comprises the same components in the same amounts, the same properties would be expected to result, absent evidence to the contrary.
Regarding claims 14 and 16, Smith teaches examples of anesthetic include aminoamide drugs such as ropivacaine (e.g., paragraph [0088]).
Regarding claim 15, Smith teaches the core particle may comprise other compounds such as binders (e.g., paragraph [0032]).

Response to Arguments
Applicant's arguments filed 16 February 2021 have been fully considered but they are not persuasive.  
Applicant first argues that the claimed high degree of hydrolysis (of at least 99%) of PVA impacts its crystallinity and ability to be cross-linked, which in turn modulates the release characteristics of the encapsulating drug crystals.  However, the portions of the specification cited by Applicant teach do not appear to teach any criticality regarding PVA which is at least 99% hydrolyzed, compared to PVA with a slightly lower degree of hydrolysis (e.g., 87%); rather, the specification teaches hydrolyzed PVA of greater than 99% which are exposed to a crosslinking agent could decrease crystallinity, which would increase diffusion of the encapsulated drug; e.g., see published specification at paragraphs [0056]), [0061].


In response to Applicant’s arguments regarding the teachings of Frensch, it is noted the teachings of Frensch are relied upon to demonstrate that the PVA coatings of for microcapsules are known to have a degree of hydrolysis of 72 to 99%.  Frensch need not specifically teach the same core of the microparticle, as this is already taught by Smith.  Therefore, the ordinarily skilled artisan, looking to determine a degree of hydrolysis for the PVA used in Smith (note that, since PVA is formed from hydrolysis of corresponding vinyl ester-derived polymer, it would be expected to have some degree of hydrolysis), would look to the teachings of Frensch and consider them relevant, and utilize a PVA having a degree of hydrolysis as taught by Frensch, with a reasonable expectation of success.  
In response to Applicant’s arguments regarding the teachings of Lacz, it is noted that, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See MPEP 2141.01(a).  In this case, although the cited reference are in a different field of endeavor, all the references are directed to the same "pertinent 
Therefore, it is the Examiner’s position that the claims are rendered obvious.




Conclusion
No claims are allowed at this time.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        



/B.S.F/Examiner, Art Unit 1611